Citation Nr: 1530797	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  13-18 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to December 16, 2009, for entitlement to a 10 percent evaluation for right hip mass/heterotopic ossification.

2.  Whether there was clear and unmistakable error in a June 1970 rating decision that granted service connection for right hip mass and assigned a noncompensable evaluation, effective February 23, 1970.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1967 to February 1970.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in February 2010 by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).


REMAND

The Veteran seeks entitlement to an effective date prior to December 16, 2009, for the assignment of a 10 percent evaluation for his service-connected right hip mass/heterotopic ossification.

The issue of whether clear and unmistakable error (CUE) exists in the June 1970 rating decision that granted service connection for right hip mass and assigned a noncompensable evaluation, effective February 23, 1970, was raised in written statements of record and during the July 2014 Board hearing, but has not been adjudicated by the RO.  That issue is, however, intertwined with the issue of entitlement to an effective date prior to December 16, 2009, for the assignment of a 10 percent evaluation for right hip mass/heterotopic ossification, currently on appeal.  

Generally, all issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  If CUE was found, it would impact the finality of the June 1970 rating action, and could affect any decision made herein on the effective date.  Thus, it is the Veteran's advantage to have both issues reviewed initially by the RO prior to entry of a decision by the Board.

Accordingly, the case is remanded for the following actions:

1.  The RO must adjudicate the issue of whether there was CUE in the June 1970 rating decision that granted service connection for right hip mass and assigned a noncompensable evaluation, effective February 23, 1970.

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

